                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                    CASE NO. 2:19 CR000067-001
               Plaintifr,
                                                    CHIEF JUDGE ALGENON L. MARBLEY
       V.



ROGER D. ANDERSON,

               Defendant



                                     OPINION & ORDER


       This matter is before the Court on Defendant Anderson's Motion for Reconsideration.

(ECF No. 93). Defendant previously filed a motion to continue his May 3,2021 report date, which

the Government opposed and this Court denied. (See ECF Nos. 80, 91, 92). Mr. Anderson seeks

this Court's reconsideration, arguing first that should have considered his request under 18 U.S.C.

§ 3143, and second that Mr. Anderson has been recently diagnosed with prostate cancer.

       As to the first argument, this Court notes that analyzing Defendant's request under 18

U.S.C § 3143(a), which deals with release pending execution ofa sentence, leads to the same result

reached in the previous opinion. This provision still creates a presumption of detention for the

Defendant sincehe has been found guiltyofan offensein a case described in subparagraph (C) of

subsrction (f)(1) of section 3142. B»:ause this Court does not see a substantial likelihood that a

motion for acquittal or new trial will be granted and because the Governmentdid not recommend

that no sentence of imprisonment be imposed. Defendant has not overcome Section 3143(a)'s

presumption of detention.

       As to Mr. Anderson's recent diagnosis with prostate cancer, this Court notes the lack of

any documentation signed by a medical professional that plainly states that Mr. Anderson has been

                                                1
diagnosed with prostate cancer. A prescription for Flomax,' coupled with a biopsy consent form

signed by Mr. Anderson and a biopsy appointment confirmation, is not a diagnosis. No records

from a medical professional indicate that Mr. Anderson has been diagnosed with prostate cancer.

Furthermore, Mr. Anderson can receive diagnostic and medical treatment for prostate cancer while

in the custody of BOP. This Court also notes that this is the third time that Mr. Anderson has

sought a continuance of his report date to the BOP at the eleventh hour. On March 3, 2021

Defendant sought a continuance of his March 5 reporting date. (EOF No. 74). On March 4, 2021,

this Court granted the Defendant a continuance of his reporting date to allow him time to receive

a COVID-19 vaccination and set a new reporting date of May 3, 2021. {ECF No. 76). On April 9,

2021, the Defendant moved again to delay his May 3, 2021 report date to August 15, 2021. (ECF

No. 80). This Court denied that request on April 26, 2021. (ECF No. 92). Now, on the eve of his

committal, Mr. Anderson again seeks a continuance and offers paltry documentation in support.

This pattern suggests a desire to dodge his sentence.

        Mr. Anderson has been sentenced to 96 months of imprisonment by this Court. He has not

defeated the presumption against detention that accompanies his sentence under the law. For these

reasons, the Defendant's Motion is DENIED. Mr. Anderson is DIRECTED to report to FPC

Canaan on May 3, 2021 to begin his sentence.

        IT IS SO ORDERED.



                                                     ALGENON/yMARBLl
                                                     UNITED STATES DISTRICT JUDGE


Dated: April 30,2021




' Tam.sulosin. sometimes sold under the brand name Flomax, may also be prescribed for an enlarged prostate or benign
proslalie hyperplasia, which, by its very name, is benign. See Tumsiilosin, U.S. Nat'! Lihrary o/Med. McdlincPhi.^,
hltp.s;//medlineplus.gov/druginfo/meds/a698012.html#why (last visited Apr. 30,202! at 3:30 p.m.).
